DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “par” in line 7 should read part”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (JP 2014/024074 A, originally of record in the Non-Final Rejection of May 20, 2022), hereinafter Fujimoto.

Regarding claim 1, Fujimoto teaches a steel (iron based alloy) hot press formed product (i.e. stamped) (Abstract) with a high strength part (reinforced portion) and a low strength part (softened portion), where the high strength part (reinforced portion) is comprised of martensite and the low strength part (softened portion) is formed of at least ferrite and bainite (Abstract; Pg. 5 [8]).  Figure 1 shows where the second portions (2a, 2c and 2d) of martensite are every other layer with the first portions in a thickness direction (2b and 2e) and the steel plate consists of these layers, the steel plate can be a zinc alloy plated (i.e. formed on) steel sheet to form a galvanized steel sheet (Pg. 4 [2]), and the microstructures are set by different cooling rates of the sections (Abstract, Pg. 4 [16]-[18]; Fig. 2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date that due to the process taught by Fujimoto (Pg. 4 [16]-[18]) for forming the different layers, that to some degree a portion of the microstructures overlap between layers, creating an intermediate portion between the layers of ferrite, bainite and martensite (MPEP 2112).
Regarding “formed by performing hot stamping … formed … formed … formed … are formed”, this is product by process language (limitations). Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed process and given that the product of I Fujimoto meets the requirements of the claimed composition, the hot stamped part of Fujimoto possesses the necessary structure to satisfy the presently claimed requirements.
Fujimoto further teaches the softened portion is equal to a total thickness of ~3/13 of the total thickness (Figs. 1 (b) and 1c; Pg. 3 [11]), a substantially hat-shaped cross-sectional shape, which is shown to have angles of 90 degrees (Fig. 1 f Pg. 4 [5]; angles are bent), a tensile strength of 1200 MPa or more (Pg. 2 [3]), and a chemical composition of the hot press formed product from steel plate is C: 0.10-0.33%, Mn and Cr: 0-.5-2.0% total, B: 0.0010-0.010% (remainder iron by definition of steel) (Abstract).  Regarding Si, S and P, Fujimoto is silent to the presence of these elements, such that it is not considered to be present in an appreciable amount; therefore, the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%). The compositional, bending angle, tensile strength and thickness proportions disclosed by Fujimoto overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Fujimoto, including those proportions, which satisfy the presently claimed compositional, bending angle, tensile strength and thickness requirements.
Fujimoto does not specifically teach that the steel plate is plated on both sides.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that it would have been obvious to try coating one or both sides of the steel sheet with the zinc alloy plating.  There was a need for corrosion resistance in the art (Pg. 4 [2]), and it is well known that one or both sides (a finite number of predictable potential solutions known to one of ordinary skill in the art) of a steel sheet can be galvanized, either of which can be pursued depending on the degree of corrosion resistance desired.  The motivation for pursuing maximized corrosion resistance (two sides instead of one) would have been to ensure corrosion resistance (Pg. 4 [2]) is maximized for use in automotive structural members (claim 9) and thereby optimize cost efficiency (minimizing the number of replacements or repairs needed) (MPEP 2143 I E).  Fujimoto specifically teaches, “these galvanized sheets can enhance sacrificial corrosion resistance by the action of zinc” (Pg. 4 [2]; emphasis added by the examiner).  Accordingly, one would be motivated to plate either one surface or multiple surfaces with zinc in order to achieve enhanced corrosion resistance and reduced degradation of the steel product.
Additionally, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (In re Harza,  274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
	Regarding “ in all regions of the hot stamped par(t)”, this is subject to broad reasonable interpretation as presently recited, each of the portions are formed in a thickness direction and together cover all regions of the hot stamped part (Figs. 1 b and f), this meets a broad reasonable interpretation of the portions are formed in a thickness direction in all regions.  If applicant intends to claim the stack of all layers is present in all regions of the hot stamped part, further clarification of the claim wording is recommended.

Regarding claim 3, Fujimoto teaches each claim limitation of claim 1, as discussed above.  Fujimoto further teaches a high strength part (reinforced portion) and a low strength part (softened portion), where the high strength is comprised of martensite and the low strength part is formed of at least ferrite and bainite (Abstract; Pg. 5 [8]).  Figure 1 shows where the second portions (2a, 2c and 2d) of martensite are every other layer with the first portions (2b and 2e) and the microstructures are set by different cooling rates of the sections (Abstract, Pg. 4 [16]-[18]; Fig. 2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date that due to the process taught by Fujimoto (Pg. 4 [16]-[18]) for forming the different layers, that to some degree a portion of the microstructures overlap between layers, allowing martensite in the second portion, and further creating an intermediate portion between the layers of ferrite, bainite and martensite (MPEP 2112).

Response to Arguments
Applicant’s claim amendments, filed August 12, 2022, with respect to claim objections have been fully considered and are persuasive.  The objections of May 20, 2022 has been withdrawn.  However, in light of the claim amendments, a new claim objection of claim 1 has been made, see above.

Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. Applicant’s arguments (Pg. 5 [1]) focus on the “in all regions of the hot stamped par(t)”.  This is not persuasive as this limitation is subject to broad reasonable interpretation as presently recited, each of the portions are formed in a thickness direction and together cover all regions of the hot stamped part (Figs. 1 b and f), this meets a broad reasonable interpretation of the portions are formed in a thickness direction in all regions.  If applicant intends to claim the stack of all layers is present in all regions of the hot stamped part, further clarification of the claim wording is recommended.
Applicant's arguments regarding the ratio of thickness, tensile strength and bending angle (Pg. 6 [1]) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Specifically “such an arrangement is not taught” is a general allegation, which is therefore not persuasive.
Applicant makes an extremely general statement that the corrosion resistance can be improved by the composition claimed (Pg. 6 [2]); however, no specific evidence is referenced or proffered, and as such there is no persuasive argument that any alleged difference in results are unexpected and unobvious and of both statistical and practical significance. (MPEP 716.02 (b)).    
	Applicant submits that claim 3 is allowable for the reasons of independent claim 1; however, independent claim 1 remains rejected, for the reasons noted above.   Therefore, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.C./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784